OPINION of the court
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, and defendant’s motion for summary judgment denied. Questions of fact exist as to when plaintiff’s treatment was “completed” and as to whether the August 29,1974 visit was a timely return visit within the scope of the continuous treatment doctrine enunciated in McDermott v Torre (56 NY2d 399).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.